Maxwell J.
Cady filed his bill in the circuit court of "W ood county against Gale, to enforce specific execution of a. contract made by Gale, for the sale of a tract of 250 acres of land to Cady.
*507A decree was rendered by the said court in favor of Gale, from which Cady appealed to this court, which reversed the decree complained of, and directed the circuit court to enter a decree requiring the said Gale to convey all his interest in and to the said 250 acres of land, consisting of a life estate, to the said Cady. If Gale should fail to make a proper conveyance, a commissioner was to be appointed to make it for him. An account was also to be taken.
The decree of this court was entered in the court below, and thereupon two petitions were filed in the said court, one by Mrs. Gale, wife of defendant, Gale, and the other by “ The Grant Oil Company,” to review the said decree.
Petitioner also prayed that the effect of the decree be suspended until the questions raised by the petitioner should be determined.
The circuit court made an order according to the prayer of the petitioner, suspending the decree of this court, and the case comes back here on an appeal from this order, and from the order allowing petitions to be filed.
The decree rendered in the cause is not binding upon, and does not in any way affect the interest of Mrs. Gale, or of “The Grant Oil Company,” as they were not parties to the suit, and are not bound by the decree.
The petition of Mrs. Gale does not set up any matter but. what has already been passed upon by this court in rendering the decree against Gale.
And if all the matter charged in the petition of “ The Grant Oil Company ” be true, it could not in any way affect the liability of Gale on this contract with Cady.
Exparte Dubuque and Pacific Railroad, 1 Wallace 69; Sibbold vs. The United States, 12 Peters 488; Campbell vs. Price, 3 Munford 227; Price vs. Campbell, 5 Call 115; White vs. Atkinson, 2 Call 376.
This court must therefore reverse the orders allowing the petitions to be filed, dissolve the injunction or suspending order, and dismiss the petitions, with costs to the appellant.
The other judges concurred,
Order reversed.